UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4642


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ASDRUBAL RODRIGUEZ CORREA,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:09-cr-00052-FDW-7)


Submitted:   May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, Richard Lee Edwards,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Asdrubal Rodriguez Correa appeals from his conviction

for     conspiracy     to    possess     with         intent    to     distribute      100

kilograms or more of marijuana.                   Correa does not contest his

other related firearm convictions.                Finding no error, we affirm.

             Correa    contends      that       the    district      court     erred    by

denying his motion for judgment of acquittal.                        He asserts that,

although     the      evidence      supported          his     involvement      in     the

conspiracy, there was insufficient evidence to convict him of

the 100 kilogram quantity that was specifically found by the

jury.     We review de novo the denial of a Fed. R. Crim. P. 29

motion for judgment of acquittal.                  United States v. Alerre, 430

F.3d 681, 693 (4th Cir. 2005).                  When a Rule 29 motion was based

on a claim of insufficient evidence, the jury’s verdict must be

sustained “if there is substantial evidence, taking the view

most    favorable     to    the   Government,          to    support    it.”      United

States v. Abu Ali, 528 F.3d 210, 244 (4th Cir. 2008).                                  This

court “ha[s] defined ‘substantial evidence’ as evidence that a

reasonable     finder       of    fact   could         accept     as    adequate       and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”         Alerre, 430 F.3d at 693.

             The   court    “must    consider         circumstantial      as    well    as

direct evidence, and allow the government the benefit of all

reasonable inferences from the facts proven to those sought to

                                            2
be established.”             United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).               This court may not weigh the evidence or

review       the    credibility       of    the       witnesses.        United      States    v.

Allen, 491 F.3d 178, 185 (4th Cir. 2007).                                 If the evidence

“supports           different,       reasonable         interpretations,            the     jury

decides      which     interpretation           to     believe.”        United      States     v.

Murphy,        35    F.3d     143,    148       (4th    Cir.     1994).         A     defendant

challenging          the     sufficiency        of     the   evidence      faces      a    heavy

burden.        United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir.

1997).

               We     conclude       that       the    evidence     was       sufficient       to

support      the     jury’s     verdict     that       Correa     was   involved       with    at

least 100 kilograms of marijuana related to the conspiracy.                                    He

was intimately involved with the co-conspirators who were aware

of     the     size     of    the    shipment,          knew     that    he    and        another

co-conspirator would be paid $10,000 to guard a portion of the

shipment in a stash house, had numerous cell phone conversations

with     the       co-conspirators         in    the     thirty    days       prior    to     the

delivery, and was present when a U-Haul truck filled with more

than 100 kilograms of marijuana arrived at the stash house and

was unloaded.

               Accordingly, we affirm the district court’s judgment.

We   dispense         with    oral   argument          because    the    facts      and    legal



                                                 3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                       AFFIRMED




                                4